UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule14a-6(e) (2) ) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule14a-12 Constitution Mining Corp. (Name of the Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(4)and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: TABLE OF CONTENTS Notice of Special Meeting of Stockholders to be held September 18, 2009 Proxy Statement for Special Meeting of Stockholders Solicitation and Voting Proposal No. 1:Approval of an Agreement and Plan of Merger pursuant to which we will reincorporate from the State of Nevada to the State of Delaware Stock Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Stockholder Proposals to be presented at the next Annual Meeting of Stockholders Transaction of Other Business Exhibit A – Agreement and Plan of Merger of Constitution Mining Corp. (a Nevada corporation) with and into Constitution Mining Corp. (a Delaware corporation). Exhibit B – Certificate of Incorporation of Constitution Mining Corp., a Delaware corporation. Exhibit C – Bylaws of Constitution Mining Corp., a Delaware corporation. Exhibit D – Rights of Dissenting Owners. - i - Constitution Mining Corp. Pasaje Mártir Olaya 129, Oficina 1203 Centro Empresarial José Pardo Torre A Miraflores, Lima Perú Michael Stocker Chairman of the Board August , 2009 Dear Stockholder: You are cordially invited to attend the special meeting of stockholders of Constitution Mining Corp., a Nevada corporation, to be held on Friday September 18, 2009, at 10:00a.m. local time, at the offices of Quarles & Brady, 411 E.
